United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-41017
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ELADIO CASTILLO-SANTOS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-03-CR-312-ALL
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Eladio Castillo-Santos contends for the first time on appeal

that the aggravated felony enhancement found in 8 U.S.C.

§ 1326(b) is unconstitutional under Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).   He concedes that this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but asserts that Almendarez-Torres has been called into

doubt by Apprendi v. New Jersey, 530 U.S. 466 (2000).        See United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     He seeks to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41017
                               -2-

preserve the issue for possible Supreme Court review.   The

judgment is

     AFFIRMED.